DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from David R. Metzger (Reg. No. 32,919) on 04/07/2021.
The application has been amended as follows: 

Claims 2 is cancelled.
Claims 1-35 are amended as follows:

Regarding claim 1, 
1.  (Currently amended)	A light detecting device, comprising:
(a) a first pixel unit comprising (i) a  single and first microlens, (ii) a plurality of pixels with a respective plurality of photoelectric conversion regions overlain by the first microlens, and (iii) a first light shield; and
(b) a second pixel unit comprising (i) a single and second microlens which, in a plan view, is different in size than the first microlens, (ii) a single pixel with a respective single photoelectric conversion region overlain by the second microlens, and (iii) a second light shield,
wherein,
the first light shield includes a single and first opening,
the second light shield includes a single and second opening,
the first microlens and the first opening correspond to the plurality of photoelectric conversion regions of the first pixel unit,
the plurality of photoelectric conversion regions of the first pixel unit and the single photoelectric conversion region of the second pixel unit are disposed in a substrate,
the first light shield is disposed between the substrate and the first microlens, 
the second light shield is disposed between the substrate and the second microlens,
the plurality of pixels of the first pixel unit comprises a first pixel and a second pixel, 
the first pixel[[,]] and the second pixel of the first pixel unit[[,]] and the single pixel of the second pixel unit are disposed along a line extending along a first direction and through a center of the single photoelectric conversion region of the second pixel unit, and
the line extending along the first direction intersects the photoelectric conversion regions of the first pixel[[,]] and the second pixel of the first pixel unit

	Regarding claim 2, 
2.  (cancelled)
	

3.  (Previously presented)	A light detecting device, comprising:
(a) a first pixel unit comprising (i) a  single and first microlens, (ii) a plurality of pixels with a respective plurality of photoelectric conversion regions overlain by the first microlens, and (iii) a first light shield; and
(b) a second pixel unit comprising (i) a single and second microlens which, in a plan view, is different in size than the first microlens, (ii) a single pixel with a respective single photoelectric conversion region overlain by the second microlens, and (iii) a second light shield, 
wherein 
the plurality of photoelectric conversion regions of the first pixel unit comprises a first photoelectric conversion region, a second photoelectric conversion region, a third photoelectric conversion region, and a fourth photoelectric conversion region, the third photoelectric conversion region being disposed adjacent to the fourth photoelectric conversion region along the first direction, the third photoelectric conversion region being disposed adjacent to the first photoelectric conversion region along a second direction, the fourth photoelectric conversion region being disposed adjacent to the second photoelectric conversion region along the second direction, and the second direction being perpendicular to the first direction,
the first light shield includes a single and first opening,
the second light shield includes a single and second opening,
the first microlens and the first opening correspond to the plurality of photoelectric conversion regions of the first pixel unit,
the plurality of photoelectric conversion regions of the first pixel unit and the single photoelectric conversion region of the second pixel unit are disposed in a substrate,
the first light shield is disposed between the substrate and the first microlens, 
the second light shield is disposed between the substrate and the second microlens,
the plurality of pixels of the first pixel unit comprises a first pixel and a second pixel, and
the first pixel, the second pixel, and the single pixel of the second pixel unit are disposed in a line extending along a first direction.

	Regarding claim 4, 
4.   (Original)	The light detecting device of claim 1, wherein, in the plan view, the first light shield is not between the plurality of photoelectric conversion regions of the first pixel unit.

	Regarding claim 5, 
5.  (Original)	The light detecting device of claim 1, wherein, in the plan view, the first microlens overlaps all of the plurality of photoelectric conversion regions of the first pixel unit.
	
	Regarding claim 6, 
6.  (Original)	The light detecting device of claim 1, wherein, in the plan view, the first opening overlaps the plurality of photoelectric conversion regions of the first pixel unit.

	Regarding claim 7, 
7.  (Original)	The light detecting device of claim 1, wherein, in the plan view, the first microlens is larger than the second microlens.

	Regarding claim 8, 
8.  (Original)	The light detecting device of claim 1, wherein, in the plan view, the first opening and the second opening have different sizes.

	Regarding claim 9, 
9.  (Original)	The light detecting device of claim 8, wherein, in the plan view, the size of the first opening is larger than the size of the second opening.

	Regarding claim 10, 
10.  (Original)	The light detecting device of claim 1, wherein the first pixel unit and the second pixel unit have footprints of different sizes.

	Regarding claim 11, 
11.  (Original)	The light detecting device of claim 10, wherein the footprint of the first pixel unit is larger than the footprint of the second pixel unit.

	Regarding claim 12, 
12.  (Original)	The light detecting device of claim 1, comprising a plurality of second pixel units, and a planar area of the first pixel unit is equal to a planar area of the plurality of second pixel units.

	Regarding claim 13, 
13.   (Original)	The light detecting device of claim 1, comprising a 1-pixel unit constituted by the second pixel units, wherein the second pixel units are arranged in a Bayer array.

	Regarding claim 14, 
14. (Previously presented)	The light detecting device of claim 1, wherein, in the plan view, one of the plurality of photoelectric conversion regions of the first pixel unit and the photoelectric conversion region of the second pixel unit are equal in area.

Regarding claim 15, 
15.  (Original)	The light detecting device of claim 1, wherein, in the plan view, a width of the first light shield of the first pixel unit is larger than a width of the second light shield of the second pixel unit.

Regarding claim 16, 
16.   (Original)	The light detecting device of claim 1, wherein:
a shortest distance between one of the plurality of the photoelectric conversion regions of the first pixel unit and an outer periphery of the first pixel unit is W1; 
a shortest distance between the photoelectric conversion region of the second pixel unit and an outer periphery of the second pixel unit is W2; and
W1 is greater than W2.

Regarding claim 17, 
17.  (Previously presented)	A light detecting device, comprising:
(a) a first pixel unit comprising (i) a  single and first microlens, (ii) a plurality of photoelectric conversion regions, and (iii) a first light shield; and
(b) a second pixel unit comprising (i) a single and second microlens which, in a plan view, is different in size than the first microlens, (ii) a single photoelectric conversion region, and (iii) a second light shield,
wherein,
the first light shield includes a single and first opening,
the second light shield includes a single and second opening,
the first microlens and the first opening correspond to the plurality of photoelectric conversion regions of the first pixel unit,
the plurality of photoelectric conversion regions of the first pixel unit and the single photoelectric conversion region of the second pixel unit are disposed in a substrate,
the first light shield is disposed between the substrate and the first microlens, 
the second light shield is disposed between the substrate and the second microlens, and
the first pixel unit is for parallax detection and the second pixel unit is for image generation.

Regarding claim 18, 
18.  (Previously presented)	The light detecting device of claim 1, wherein the first pixel unit further comprises a single and first color filter and the second pixel unit further comprises a single and second color filter.

Regarding claim 19, 
19.  (Original)	The light detecting device of claim 18, wherein, in the plan view, the first color filter is different in size than the second color filter.

Regarding claim 20, 
20.  (Original)	The light detecting device of claim 19, wherein, in the plan view, the first color filter is larger than the second color filter.

Regarding claim 21, 
21.  (Original)	The light detecting device of claim 18, wherein the first pixel unit is disposed adjacent to the second pixel unit.

Regarding claim 22, 
22.  (Original)	The light detecting device of claim 21, wherein the first color filter is configured to transmit light of a first color and the second color filter is configured to transmit light of a second color different than the first color filter.

Regarding claim 23, 
23.  (Original)	The light detecting device of claim 22, wherein the first color is green.

Regarding claim 24, 
24.  (Original)	The light detecting device of claim 1, comprising a plurality of second pixel units and the first pixel unit is interspersed among the plurality of the second pixel units.

Regarding claim 25, 
25.  (Original)	The light detecting device of claim 1, wherein the first light shield and the second light shield are in electrical communication.

Regarding claim 26, 
26.  (Original)	The light detecting device of claim 1, comprising a plurality of first pixel units at least some of which are arrayed along the first direction.

Regarding claim 27, 
27.  (Original)	The light detecting device of claim 26, wherein the first direction is a row direction.

Regarding claim 28, 
28.  (Original)	The light detecting device of claim 26, wherein the first direction is a column direction.

Regarding claim 29, 
29.  (Original)	The light detecting device of claim 26, wherein at least some of the plurality of first pixel units are arrayed along a second direction, the second direction being perpendicular to the first direction.

Regarding claim 30, 
30.  (Original)	A light detecting apparatus comprising:
an imaging lens;
an image processor; and
a light detecting device according to claim 1.

Regarding claim 31, 
31. (Previously presented) The light detecting device of claim 21, wherein the first color filter and the second color filter are each configured to transmit light of a first color.

Regarding claim 32, 
32. (Previously presented) The light detecting device of claim 31, wherein the first color is green.

Regarding claim 33, 
33.  (Currently amended)	   The light detecting device of claim 31, further comprising a third pixel unit comprising (i) a single and third microlens which, in a plan view, is different in size than the first microlens, (ii) a single pixel with a respective single photoelectric conversion region overlain by the third microlens, and (iii) a third light shield, the third pixel unit being disposed adjacent to the first pixel unit, 
wherein, 
also is disposed along the line extending along the first direction, and 
 the line extending along the first direction also extends through a center of the single photoelectric conversion region of the third pixel unit.


Regarding claim 34, 
34.  (Previously presented)  The light detecting device of claim 33, wherein the third pixel unit further comprises a single and third color filter, the third color filter being configured to transmit light of a second color different than the first color.

Regarding claim 35, 
35.  (Previously presented)   The light detecting device of claim 34, wherein the first color is green and the second color is blue or red.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim(s) 1 and 30, the closet prior art does not specifically teach or reasonably suggest the first pixel, and the second pixel of the first pixel unit, and the single pixel of the second pixel unit are disposed along a line extending along a first direction and through a center of the single photoelectric conversion region of the second pixel unit, and the line extending along the first direction intersects the photoelectric conversion regions of the first pixel, and the second pixel of the first pixel unit. Dependent claims 4-16, 18-29, and 31-35 are allowed for the reasons concerning the independent claims 1 and 30.

Regarding claim(s) 3 the closet prior art does not specifically teach or reasonably suggest the plurality of photoelectric conversion regions of the first pixel unit comprises a first photoelectric conversion region, a second photoelectric conversion region, a third photoelectric conversion region, and a fourth photoelectric conversion region, the third photoelectric conversion region being disposed adjacent to the fourth photoelectric conversion region along the first direction, the third photoelectric conversion region being disposed adjacent to the first photoelectric conversion region along a second direction, the fourth photoelectric conversion region being disposed adjacent to the second photoelectric conversion region along the second direction, and the second direction being perpendicular to the first direction, and the first pixel, the second pixel, and the single pixel of the second pixel unit are disposed in a line extending along a first direction.

Regarding claim(s) 17 the closet prior art does not specifically teach or reasonably suggest the first pixel unit is for parallax detection and the second pixel unit is for image generation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        04/08/2021